SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 10October,2012  LLOYDS BANKING GROUP plc  (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ﻿ ﻿ ﻿ 10 October 2012 LLOYDS BANKING GROUP PLC (THE "COMPANY") NOTIFICATION OF TRANSACTIONS BY PERSONS DISCHARGING MANAGERIAL RESPONSIBILITIES IN ORDINARY SHARES OF THE COMPANY OF 10p EACH ("SHARES") On 10 October 2012 the Company was notified that on 9 October 2012 the following shares were acquired for the under-mentioned individuals by Equiniti Corporate Nominees Limited AESOP 1 account at 37.6 pence per share, under the Lloyds Banking Group Share Incentive Plan: Name of individual Partnership Matching Mr M G Culmer 79 Ms C Turner 79 The notification relates to transactions notified to Lloyds Banking Group plc by the Company's registrar, which handles administrative arrangements relating to the Lloyds Banking Group Share Incentive Plan, in accordance with paragraph 3.1.4 (1)(a) of the United Kingdom Listing Authority Disclosure Rules and Transparency Rules. The transactions took place in the UK and the shares are listed on the London Stock Exchange. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LLOYDS BANKING GROUP plc (Registrant) By: Kate O'Neill Name:KateO'Neill Title: Managing Director Investor Relations Date:10 October, 2012
